           Case 1:19-cv-06332-ER Document 129 Filed 03/16/21 Page 1 of 4




JAMES E. JOHNSON                    THE CITY OF NEW YORK                                   JESSICA ENGLE
Corporation Counsel                                                            Assistant Corporation Counsel
                                LAW DEPARTMENT                                         phone: (212) 356-0827
                                                                                          fax: (212) 356-3509
                                       100 CHURCH STREET                          email: jengle@law.nyc.gov
                                       NEW YORK, N.Y. 10007


                                                              March 15, 2021

VIA ECF                       Plaintiff is directed to respond to the City's request for a stay, Doc.
Honorable Edgardo Ramos       128, by March 30, 2021.
United States District Judge
United States District Court  It is SO ORDERED.
Southern District of New York
40 Foley Square                                                    3/16/2021
New York, NY 10007

                 Re:   Torres v. City of New York, et al., 19 Civ. 6332 (ER)

Your Honor:

        I am the attorney in the Special Federal Litigation Division of the New York City Law
Department assigned to the defense of the above-referenced matter. Defendants the City of New
York and Neil Veras write to respectfully request that the Court stay the present civil proceeding
in its entirety pending the return of defendant Officer Daniel Pearles from military leave. The
undersigned attempted to reach plaintiff by phone to obtain his consent to this request, but was
unsuccessful. However, it is respectfully submitted that plaintiff will not be prejudiced by this
request.

       By way of background, the Second Amended Complaint (“SAC”) alleges a number of
incidents which plaintiff contends are part of a “domestic assassinations program” carried out
conjunctively by the Central Intelligence Agency, the Federal Bureau of Investigation, and the
New York City Police Department (“NYPD”). See Civil Docket Sheet Entry No. 12. Plaintiff’s
Amended Complaint includes allegations that NYPD officers “fabricated against [plaintiff] a
Family Court accusation for Aggravated Harassment” on two separate occasions, and that a
“CIA-FBI-NYPD Unit” falsely arrested him on another occasion. See Civil Docket Sheet Entry
No. 12 at pp. 12–14.

        On January 28, 2021, the U. S. Marshal’s Process Receipt (“Receipt”) for Officer Daniel
Pearles was posted to the Civil Docket Sheet. See Civil Docket Sheet Entry No. 115. This
Receipt stated that Officer Pearles was served on January 7, 2021, and was thus required to
respond to plaintiff’s Amended Complaint on or before January 28, 2021, the day the Receipt
was posted. See id. However, as there was no indication that Officer Pearles had been served
prior to the Receipt’s posting on the Civil Docket Sheet, defendants City and Veras respectfully
requested that the Court sua sponte enlarge Officer Pearles’s time to respond to the SAC until
          Case 1:19-cv-06332-ER Document 129 Filed 03/16/21 Page 2 of 4




March 29, 2021. See Civil Docket Sheet Entry No. 121. According to the Civil Docket Sheet,
this application is still pending with Your Honor.

       After unsuccessfully attempting to contact Officer Pearles to discuss representation in
this matter, the undersigned was informed on March 4, 2021 that Officer Pearles is on military
leave. On March 5, 2021, the undersigned contacted the NYPD’s Military and Long Term Leave
Command to confirm this information. On March 11, 2021, the undersigned received written
confirmation that Officer Pearles was deployed on January 23, 2021, and that his tentative
discharge date is February 27, 2022. See March 11, 2021 Letter from the Military and Long
Term Leave Department, annexed hereto as Exhibit “A.” However, as explained in the letter,
Officer Pearles’s return date may be extended to May 28, 2022. See id.

        The Servicemembers Civil Relief Act (“SCRA”), 50 U.S.C. § 1983, states in relevant part
that when a service member is deployed on active duty military service, “the court shall grant a
stay of proceedings for a minimum period of 90 days… if the court determines that there may be
a defense to the action and a defense cannot be presented without the presence of the
defendant . . . .” Additionally, where the individually named defendant is necessary for the
defense of the City of New York, it is also within the broad discretion of the Court to stay the
matter beyond the letter of SCRA. See, e.g., Perez v. City of New York, et al., 19 Civ. 02351
(LAK) (OTW), Civil Docket Sheet Entry No. 16 (S.D.N.Y. Jul. 10, 2019) (staying proceedings
in their entirety pending individual defendant’s return from military deployment); see also
Dolman v. Horner, 2008 U.S. Dist. LEXIS 145405, at *6 (S.D.N.Y. Nov. 10, 2008) (staying
entire action “for the period of [individual defendant’s] military service and 90 days thereafter”).

        Plaintiff alleges that Officer Pearles was part of a “warrantless raid” of his apartment, and
that Officer Pearles took part in transporting plaintiff back and forth between the 13th Precinct,
Bellevue Hospital’s psychiatric unit, and court as part of a cycle that lasted thirty-two (32) hours.
See Civil Docket Sheet Entry No. 81 at para. 17-18. Plaintiff also alleges that this “raid” was
part of a “domestic assassinations program,” and is thus related to the other incidents alleged in
this matter. Officer Pearles’s testimony—including testimony about his interactions with
plaintiff, who was involved in plaintiff’s transportation, where plaintiff was transported, and why
plaintiff was transported—is thus critical to his own defense of this matter, and integral to
defendant City’s ability to defend this action.

        Moreover, New York General Municipal Law Section 50-k (“GML 50-k”) requires that
the Office of the Corporation Counsel make a determination regarding whether “any alleged act
or omission . . . occurred while the employee was acting within the scope of his public
employment and in the discharge of his duties and [the employee] was not in violation of any
rule or regulation of his agency at the time that the alleged act or omission occurred.” N.Y. Gen.
Mun. L. §50-k(2). Such a determination cannot be made without the opportunity to interview
Officer Pearles about his actions relevant to the allegations in this matter. Of course, while
Officer Pearles is on military leave, this Office has no ability to conduct such an interview, and
thus to make this determination. As such, this Office cannot represent Officer Pearles before his
return from military leave, and certainly cannot submit a response to plaintiff’s SAC on his
behalf.



                                               -2-
         Case 1:19-cv-06332-ER Document 129 Filed 03/16/21 Page 3 of 4




        Accordingly, a stay of this action in its entirety until such time that Officer Pearles
returns from military leave is appropriate, and is necessary to avoid undue prejudice befalling
Officer Pearles, defendant City, or the other individual defendants in this matter. As such,
defendants City and Veras respectfully request that this matter be stayed in its entirety pending
Officer Pearles’s return to active service with the NYPD, and propose that they provide the Court
with a status update regarding Officer Pearles’s status on March 29, 2022, i.e., thirty (30) days
after Officer Pearles’s earliest expected return date. Of course, should defendants receive an
earlier update as to Officer Pearles’s status, defendants will relay such update to the Court.

       Thank you for your consideration and attention to this matter.

                                                           Respectfully submitted,

                                                           Jessica C. Engle /s/
                                                           Jessica C. Engle
                                                           Assistant Corporation Counsel
                                                           Special Federal Litigation Division
Enc.
cc:    BY FIRST CLASS MAIL
       Wilfredo Torres
       Plaintiff Pro Se
       470 Second Avenue
       Apt. 2A
       New York, NY 10016

       BY ECF
       All Attorneys of Record




                                              -3-
Case 1:19-cv-06332-ER Document 129 Filed 03/16/21 Page 4 of 4
